(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por Cuanto, con fecha 2 de mayo de 1940 los demandantes esta-blecieron recurso de apelación contra la sentencia que a favor del demandado dictó la Corte de Distrito de San Juan en el caso arriba expresado;
*985PoR CUANTO, posteriormente los demandantes apelantes han obte-nido diversas prórrogas para preparar la transcripción de evidencia, venciendo la última de dichas prórrogas'el día primero de octubre de 1940, sin que hubieran radicado dicha transcripción ni solicitado prórroga alguna para ello, conforme aparece de la certificación que .con fecha 12 de noviembre de 1940 espidió el Secretario de la Corte de Distrito de San Juan;
POR cuanto, el demandado ha solicitado la desestimación del recurso, moción de la cual fueron debidamente notificados los de-mandantes apelantes, señalándose la vista de la misma para el día de ayer a las dos de la tarde, sin que tampoco comparecieran los de-mandantes, a pesar de haber sido debidamente notificados;
Por tanto, vistos los autos de este caso y los artículos 40, 58 y 60 del Reglamento de este Tribunal, se desestima el presente recurso.